Citation Nr: 0923002	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied entitlement to service 
connection for a left knee disability.  The Veteran's claim 
was subsequently transferred to the RO in New York, New York.

In June 2009, the Board granted the Veteran's motion to have 
his case advanced on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As noted by the Veteran in his August 2006 notice of 
disagreement and a November 2006 letter, he has raised the 
issues of service connection for a back and leg disability.  
These claims have not yet been adjudicated and are therefore 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has been diagnosed with a left knee 
disability, as evidenced by Dr. Schwartz's September 2005 MRI 
report and Dr. Harris' September 2008 letter.  In addition, 
the Veteran has stated  that he injured his left knee in 1954 
while engaging in military maneuvers in Germany.  Therefore, 
there is competent evidence in the record of an in-service 
knee injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).

Furthermore, Dr. Harris stated in his September 2008 letter 
that it was his opinion that the Veteran's left knee 
disability may be linked to a previous in-service injury.  
Thus, Dr. Harris provides competent evidence of a possible 
link between the Veteran's left knee disability and the 
claimed in-service injury.  However, it is not clear what 
history was considered and the opinion is equivocal and 
unaccompanied by a rationale.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure, is insufficient to establish 
service connection).

As such, an examination is needed to obtain a competent 
medical opinion as to whether there is a relationship between 
the Veteran's current knee disability and service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the Veteran for a VA 
examination to 
determine the nature and etiology of his 
current left knee disability.  All 
indicated tests and studies 
should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum. The 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the current 
left knee disability is related to the 
Veteran's in-service knee injury.  The 
examiner must provide a rationale for 
each opinion.

The examiner is advised that the Veteran 
is competent to report his in-service 
knee injury and his symptoms; and such 
reports must be considered in formulating 
any opinions.
		
3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

